EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Benjamin Prebyl on February 24, 2022 and February 25, 2022.

The application has been amended as follows: 
in claim 1, lines 41-44: “determining the wearing time or time periods when the orthosis is worn based on the time-stamp of the filtered first data, or determining a number of washes based on the second data corresponding to the detection of the temperature of the body” was changed to “determining the wearing time or time periods when the orthosis is worn based on the time-stamp of the filtered first data and determining the temperature of the body”;
in claim 22, lines 3-7: “, and the external module is configured to: determine the number of washes based on the pressure measured via the pressure sensor” was deleted;
in claim 23, lines 41-45: “determining the wearing time or time periods when the orthosis is worn based on the time-stamp of the filtered first data, or determining an operating pressure at which the orthosis is worn, or a number of washes, or a pressure experienced by the orthosis during washing based on the pressure measured via the pressure sensor” was changed to “determining the wearing time or time periods when the 
in claim 24, lines 3-7: “, and the external module is configured to: determine the number of washes or washing temperature based on the detected temperature measured via the temperature sensor” was deleted; and
in claim 25, lines 41-45: “determining the wearing time or time periods when the orthosis is worn based on the time-stamp of the filtered first data, or determining the wearing time and the temperature at which the orthosis is worn, a number of washes, or washing temperature based on the second data corresponding to the detection of the temperature of the body” was changed to “determining the wearing time or time periods when the orthosis is worn based on the time-stamp of the filtered first data and determining the temperature at which the orthosis is worn”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
U.S. Patent No. 7,632,216 (Rahman)(previously cited) discloses sensors and a compliance monitor that can be used in any kind of brace (col. 2, lines 40-50 of Rahman).  U.S. Patent No. 7,192,411 (Gobet)(previously cited) discloses an elastic venous orthosis, a brace that provides a therapeutic effect by compressing and restraining the lower limbs (col. 1, lines 15-20 of Gobet).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the sensors and compliance monitor of Rahman in the elastic venous orthosis of Gobet because (1) Rahman teaches any kind of brace can be used and Gobet teaches one such brace and/or (2) it provides a therapeutic effect by compressing and restraining the lower limbs.

U.S. Patent Application Publication No. 2018/0211020 (Fukuda)(previously cited), U.S. Patent Application Publication No. 2017/0181703 (Kaib) (previously cited), U.S. Patent Application Publication No. 2016/0038055 (Wheeler) (previously cited), U.S. Patent Application Publication No. 2015/0135310 (Lee ‘310) (previously cited), and WO 2016/049859 (Wang) (previously cited) teach a binary determination of a wearable element being worn by using a capacitive sensor which has a capacitance within a predetermined range to indicate the element being worn (paragraph 0080 of Fukuda; paragraph 0150 of Kaib, paragraph 0025 of Wheeler, paragraph 0076 of Lee ‘310; abstract of Wang).  Further, Wang, U.S. Patent No. 9,642,529 (Siddiqui) (previously cited), U.S. Patent Application Publication No. 2016/0071393 (Kaplan) (previously cited), U.S. Patent No. 9,237,869 (Lee ‘869) (previously cited), and U.S. Patent No. 9,734,295 (Movva) (previously cited) teach that other sensors may be used in conjunction with the capacitance sensors to determine if a wearable element is being worn (abstract of Wang discloses the use of a temperature sensor having a temperature reading within a preset range; claims 1 and 2 of Siddiqui discloses the use of a temperature sensor having a temperature reading within a preset range; paragraph 0130 of Kaplan discloses the use of a temperature sensor; col. 9, lines 45-65 of Lee ‘869 discloses the use of a temperature sensor; col. 8, lines 15-35 of Movva discloses the use of pressure sensors).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a temperature sensor or a pressure sensor in conjunction with a capacitance sensor so as to detect if the compliance sensor 
The combination teaches or suggests a measurement device including electronic components (FIG. 1 and col. 3-4 of Rahman). WO 2016/030752 (Van De Vyver)(previously cited) teaches the mounting of the electronic components on a substrate (FIG.  3 and pages 8-9 of Van De Vyver) so as to better secure the components to each other.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a substrate and mount the electronic components on the substrate so as to better secure the components to each other.  
The combination teaches or suggests a measurement device including electronic components (FIG. 1 and col. 3-4 of Rahman), but does not teach an encapsulating material. Van De Vyver teaches a stretchable measurement device (FIG.  3 of Van De Vyver) having a silicone protective material, hermetically sealing the electronic components of the measurement device from the outside so as to provide protection to the components from the environment (pages 8-9 of Van De Vyver).  U.S. Patent No. 9,781,842 (Tai)(previously cited) teaches encapsulating the entire device including the substrate and electrical components, which protects the entire assembly (FIG. 1 and col. 4 of Tai).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide encapsulating material, 
The combination teaches or suggests a wireless transmission module (col. 4, lines 1-10 of Rahman).  Van De Vyver discloses that an RF transmission circuit is one suitable transmission module, which is useful over relative large distances.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an RF transmission circuit as the wireless transmission module of Rahman since a wireless transmission module is required and Van De Vyver teaches one such module, and/or it is a simple substitution of one known element for another to obtain predictable results and/or such an RF transmission circuit is useful over relative large distances. 
The combination does not teach that the orthosis is washed.  U.S. Patent No. 4,454,871 (Mann)(previously cited) teaches that an orthosis is washed (col. 3, lines 20-46 of Mann).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to wash the orthosis of the combination since it would provide a presentable appearance and a sanitary presentation.
Further, U.S. Patent No. 5,185,000 (Brandt)(previously cited) discloses that orthosis are made by folding fabric (FIGS. 1-3 and col. 8 of Brandt).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to create the compression orthosis by folding fabric since a method of creation is required and Brandt teaches one such method and/or it is a simple substitution of one known element for another to obtain predictable results. Thus, such a combination teaches or suggests that the measurement device being mounted between two layers of fabric folded over each other (the folded fabric of the 
With respect to claim 1, the prior art does not teach or suggest:
“a temperature sensor configured to: (a) detect a temperature of the body of the patient to determine whether the orthosis is being worn during a possible washing of the orthosis, and (b) transmit second data related to the detection of the temperature of the body… 
a microprocessor configured to… filter the first data from the capacitive sensor in response to the orthosis not being worn based on the second data from the temperature sensor …
downloading, in the external module, at least the filtered first data and the second data stored in the measurement device for compliance assessment; and
determining the wearing time or time periods when the orthosis is worn based on the time-stamp of the filtered first data and determining the temperature of the body”, along with the other features of claim 1. 
Claims 3-5, 7, 9, 15, 17-19, and 22 are allowable by virtue of their dependence from claim 1.  
With respect to claim 23, the prior art does not teach or suggest:
“a pressure sensor configured to: (a) detect a pressure locally exerted by the orthosis to determine whether the orthosis is being worn during a possible washing of the orthosis, and (b) transmit second data related to the detection of the pressure locally exerted by the orthosis … 

downloading, in the external module, at least the filtered first data and the second data stored in the measurement device for compliance assessment; and
analysing, by the external module, the filtered first data and the second data including: determining the wearing time or time periods when the orthosis is worn based on the time-stamp of the filtered first data and determining an operating pressure at which the orthosis is worn”, along with the other features of claim 23. 
Claim 24 is allowable by virtue of their dependence from claim 23.  
With respect to claim 25, the prior art does not teach or suggest:
“a temperature sensor configured to: (a) detect a temperature of the body of the patient to determine whether the orthosis is being worn during a possible washing of the orthosis, and (b) transmit second data related to the detection of the temperature of the body… 
a microprocessor configured to… filter the first data from the capacitive sensor in response to the orthosis not being worn based on the second data from the temperature sensor …
downloading, in the external module, at least the filtered first data and the second data stored in the measurement device for compliance assessment; and
analysing, by the external module, the filtered first data and the second data including: determining the wearing time or time periods when the orthosis is worn based 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394. The examiner can normally be reached Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 




/MATTHEW KREMER/Primary Examiner, Art Unit 3791